April 23, 2021                                             USDC SDNY
                                                           DOCUMENT
By ECF                                                     ELECTRONICALLY FILED
                                                           DOC #:
Hon. Mary Kay Vyskocil                                     DATE FILED: 
United States District Judge
Southern District of New York

Re: United States v. Ramon Hall, 20 Cr. 654 (MKV)

Dear Judge Vyskocil:

By this letter Ramon Hall respectfully requests to withdraw his March 11, 2021 motion to
dismiss the indictment (ECF No. 20). Mr. Hall has decided to plead guilty to the sole count
against him and accordingly wishes to withdraw his motion to dismiss.

Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny                                                             7KH&OHUNRI&RXUWLV
                                                                              7KH&OHUNRI&RXUWLV
Assistant Federal Defender                 UHVSHFWIXOO\GLUHFWHGWRWHUPLQDWHWKHPRWLRQVSHQGLQJDW
212.417.8792                               GRFNHWHQWULHVDQG
                                           GRFNHWHQWULHVDQG
jonathan_marvinny@fd.org

cc: Sarah L. Kushner, Esq.                      0D\
                                                0D\
                                                  \  
    Assistant United States Attorney
